Hoyt, J.
(dissenting). — I am unable to agree with the majority of the court. In my opinion it was a conditional sale of the bolts by the respondent, and came directly within the provisions of the statute, so that the conditions of the contract could have no effect as against creditors of the one to whom they were sold, unless the same had been recorded as required by law. Respondent was not dealing in shingles, and it was not within the contemplation of the parties to the contract that it was to be a sale of shingles. It was intended that it should be a sale of the shingle bolts, *395and there was simply a reservation of the title until such time as the value should be determined under the provisions of the contract. If the statute can be avoided by putting the conditions in any particular form, the evil which it was intended to meet will exist the same as before. The object of the statute was to prevent one placing another in absolute and open possession of personal property and at the same time retaining such an interest therein by virtue of some condition in the contract of sale that creditors who might act upon the fact of such possession could be deprived of the proceeds of such property. I think the judgment should be reversed.
Scott, J., concurs.